Exhibit 10.5
EXECUTION COPY
GUARANTY AND SURETYSHIP AGREEMENT
     THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”), dated as of the
26 day of September, 2008, made by LIFETIME FITNESS, INC., a Minnesota
corporation (“Guarantor”), to LT FIT (AZ-MD) LLC, a Delaware limited liability
company (“Landlord”).
WITNESSETH:
     WHEREAS, Landlord, as lessor, has entered into a Lease Agreement of even
date herewith (the “Lease”), in which Landlord leased to LTF Real Estate
Company, Inc., a Minnesota corporation (“Tenant”), certain premises situate in
Columbia, Maryland and Scottsdale, Arizona (collectively, the “Leased
Premises”);
     WHEREAS, all of the issued and outstanding stock of Tenant is owned by
Guarantor; and
     WHEREAS, the execution and delivery by Guarantor of this Guaranty is a
material inducement to Landlord to execute the Lease, and Guarantor expects to
derive financial benefit from the Lease.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt of which is hereby acknowledged by
Guarantor, and intending to be legally bound, Guarantor hereby covenants and
agrees as follows:
ARTICLE I
GUARANTEE
     Section 1.01 Guaranteed Obligations. Guarantor hereby absolutely
unconditionally and irrevocably guarantees to and becomes surety for Landlord
and its successors and assigns for the due, punctual and full payment,
performance and observance of, and covenants with Landlord to duly, punctually
and fully pay and perform, the following (collectively, the “Guaranteed
Obligations”):
     (a) the full and timely payment of all Rent and all other amounts due or to
become due to Landlord from Tenant under the Lease or any other agreement or
instrument executed in connection therewith, whether now existing or hereafter
arising, contracted or incurred (collectively, the “Monetary Obligations”); and
     (b) all covenants, agreements, terms, obligations and conditions,
undertakings, duties representations and warranties contained in the Lease to be
observed, performed by or imposed upon Tenant under the Lease, whether now
existing or hereafter arising, contracted or incurred (collectively, the
“Performance Obligations”),
as and when such payment, performance or observance shall become due (whether by
acceleration or otherwise) in accordance with the terms of the Lease, which
terms are

 



--------------------------------------------------------------------------------



 



incorporated herein by reference. The Guaranteed Obligations shall not be
affected by the Tenant’s voluntary or involuntary bankruptcy, assignment for the
benefit of creditors reorganization or similar proceeding affecting the Tenant.
If for any reason any Monetary Obligation shall not be paid promptly when due,
Guarantor shall, immediately upon demand, pay the same to Landlord when due
under the terms of the Lease. If for any reason Tenant shall fail to perform or
observe any Performance Obligation, Guarantor shall, immediately upon demand,
perform and observe the same or cause the same to be performed or observed. If,
by reason of any bankruptcy, insolvency or similar laws affecting the rights of
creditors, Landlord shall be prohibited from exercising any of Landlord’s rights
and remedies, including, but not limited to, enforcement of the terms of the
Lease against the Tenant, then as to Guarantor such prohibition shall be of no
force and effect, and Landlord shall have the right to make demand upon, and
receive payment and/or performance from Guarantor of all Guaranteed Obligations
and Guarantor’s obligation in this respect shall be primary and not secondary.
Guarantor acknowledges and agrees that the Monetary Obligations include, without
limitation, Rent and other sums accruing and/or becoming due under the Lease
following the commencement by or against Tenant of any action under the United
States Bankruptcy Code or other similar statute. Guarantor shall pay all
Monetary Obligations to Landlord at the address and in the manner set forth in
the Lease or at such other address as Landlord shall notify Guarantor in
writing.
     Section 1.02 Guarantee Unconditional. The obligations of Guarantor
hereunder are continuing, absolute and unconditional, irrespective of any
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a guarantor or surety. Without limiting the generality
of the foregoing, the obligations of Guarantor hereunder shall remain in full
force and effect without regard to, and shall not be released, discharged,
abated, impaired or in any way affected by:
     (a) any amendment, modification, extension, renewal or supplement to the
Lease or any termination of the Lease or any interest therein;
     (b) any assumption by any party of Tenant’s or any other party’s
obligations under, or Tenant’s or any other party’s assignment of any of its
interest in, the Lease;
     (c) any exercise or nonexercise of or delay in exercising any right,
remedy, power or privilege under or in respect of this Guaranty or the Lease or
pursuant to applicable law (even if any such right, remedy, power or privilege
shall be lost thereby), including, without limitation, any so-called self-help
remedies, or any waiver, consent, compromise, settlement, indulgence or other
action or inaction in respect thereof;
     (d) any change in the financial condition of Tenant, the voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of the
assets, marshalling of assets and liabilities, receivership, conservatorship,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar proceeding
affecting Landlord, Tenant or Guarantor or any of their assets or any
impairment, modification, release or limitation of liability of Landlord, Tenant
or Guarantor or their respective estates in bankruptcy or of any remedy for the
enforcement of such liability resulting from the operation of any present or
future provision of the United States Bankruptcy Code or other similar statute
or from the decision of any court;

 



--------------------------------------------------------------------------------



 



     (e) any extension of time for payment or performance of the Guaranteed
Obligations or any part thereof;
     (f) the genuineness, invalidity or unenforceability of all or any portion
or provision of the Lease;
     (g) any defense that may arise by reason of the failure of Landlord to file
or enforce a claim against the estate of Tenant in any bankruptcy or other
proceeding;
     (h) the release or discharge of or accord and satisfaction with of Tenant
or any other person or entity from performance or observance of any of the
agreements, covenants, terms or conditions contained in the Lease by operation
of law or otherwise;
     (i) the failure of Landlord to keep Guarantor advised of Tenant’s financial
condition, regardless of the existence of any duty to do so;
     (j) any assignment by Landlord of all of Landlord’s right, title and
interest in, to and under the Lease and/or this Guaranty as collateral security
for any Loan;
     (k) any present or future law or order of any government (de jure or de
facto) or of any agency thereof purporting to reduce, amend or otherwise affect
the Guaranteed Obligations or any or all of the obligations, covenants or
agreements of Tenant under the Lease (except by payment in full of all
Guaranteed Obligations) or Guarantor under this Guaranty (except by payment in
full of all Guaranteed Obligations);
     (l) the default or failure of Guarantor fully to perform any of its
obligations set forth in this Guaranty;
     (m) any actual, purported or attempted sale, assignment or other transfer
by Landlord of the Lease or the Leased Premises or any part thereof or of any of
its rights, interests or obligations thereunder;
     (n) any merger or consolidation of Tenant into or with any other entity, or
any sale, lease, transfer or other disposition of any or all of Tenant’s assets
or any sale, transfer or other disposition of any or all of the shares of
capital stock or other securities of Tenant or any affiliate of Tenant to any
other person or entity;
     (o) Tenant’s failure to obtain, protect, preserve or enforce any rights in
or to the Lease or the Leased Premises or any interest therein against any party
or the invalidity or unenforceability of any such rights; or
     (p) any other event, action, omission or circumstances which might in any
manner or to any extent impose any risk to Guarantor or which might otherwise
constitute a legal or equitable release or discharge of a guarantor or surety.
all of which may be given or done without notice to, or consent of, Guarantor.

 



--------------------------------------------------------------------------------



 



No setoff, claim, reduction or diminution of any obligation, or any defense of
any kind or nature which Tenant or Guarantor now has or hereafter may have
against Landlord shall be available hereunder to Guarantor against Landlord.
     Section 1.03 Disaffirmance of Lease. Guarantor agrees that, in the event of
rejection or disaffirmance of the Lease by Tenant or Tenant’s trustee in
bankruptcy pursuant to the United States Bankruptcy Code or any other law,
Guarantor will, if Landlord so requests, assume all obligations and liabilities
under the express terms of the Lease, to the same extent as if Guarantor had
been originally named instead of Tenant as a party to the Lease and there had
been no rejection or disaffirmance; and Guarantor will confirm such assumption
in writing at the request of Landlord on or after such rejection or
disaffirmance. Guarantor, upon such assumption, shall have all rights of Tenant
under the Lease (to the extent permitted by law).
     Section 1.04 No Notice or Duty to Exhaust Remedies. Guarantor hereby waives
notice of any default in the payment or non-performance of any of the Guaranteed
Obligations (except as expressly required hereunder), diligence, presentment,
demand, protest and all notices of any kind. Guarantor agrees that liability
under this Guaranty shall be primary and hereby waives any requirement that
Landlord exhaust any right or remedy, or proceed first or at any time, against
Tenant or any other guarantor of, or any security for, any of the Guaranteed
Obligations. Guarantor hereby waives notice of any acceptance of this Guaranty
and all matters and rights which may be raised in avoidance of, or in defense
against, any action to enforce the obligations of Guarantor hereunder. Guarantor
hereby waives any and all suretyship defenses or defenses in the nature thereof
without in any manner limiting any other provision of this Guaranty. This
Guaranty constitutes an agreement of suretyship as well as of guaranty, and
Landlord may pursue its rights and remedies under this Guaranty and under the
Lease in whatever order, or collectively, and shall be entitled to payment and
performance hereunder notwithstanding any action taken by Landlord or inaction
by Landlord to enforce any of its rights or remedies against any other
guarantor, person, entity or property whatsoever. This Guaranty is a guaranty of
payment and performance and not merely of collection.
Landlord may pursue its rights and remedies under this Guaranty notwithstanding
any other guarantor of or security for the Guaranteed Obligations or any part
thereof. Guarantor authorizes Landlord, at its sole option, without notice or
demand and without affecting the liability of Guarantor under this Guaranty, to
terminate the Lease, either in whole or in part, in accordance with its terms.
Each default on any of the Guaranteed Obligations shall give rise to a separate
cause of action and separate suits may be brought hereunder as each cause of
action arises or, at the option of Landlord any and all causes of action which
arise prior to or after any suit is commenced hereunder may be included in such
suit.
     Section 1.05 Subrogation. Notwithstanding any payments made or obligations
performed by Guarantor by reason of this Guaranty (including but not limited to
application of funds on account of such payments or obligations), Guarantor
hereby covenants and agrees it shall not assert, enforce or otherwise exercise
(and acknowledges that it shall have no right to so assert, enforce, or
exercise) any and all rights it may have, at any time, whether arising directly
or indirectly, by operation of law, contract or otherwise, or any claim against
Tenant or any other

 



--------------------------------------------------------------------------------



 



person or entity or against any direct or indirect security on account of
payments made or obligations performed under or pursuant to this Guaranty,
including without limitation any and all rights of subrogation, reimbursement,
exoneration, contribution or indemnity, and any rights that would result in
Guarantor being deemed a “creditor” under the United States Bankruptcy Code of
Tenant or any other person or entity until a date which is the later of
(i) 1 day after the date on which the Guaranteed Obligations have been fully
paid and discharged or (ii) 366 days following the date on which the Guaranteed
Obligations have been fully paid and discharged if the assertion, enforcement,
or exercise of such rights prior to such date could or would cause any payments
made by Tenant under the Lease to be avoided as voidable preferences under the
Bankruptcy Code. If any payment shall be paid to Guarantor on account of any
subrogation rights, each and every amount so paid shall immediately be paid to
Landlord to be credited and applied upon any of the Guaranteed Obligations,
whether or not then due and payable.
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 2.01 Representations and Warranties. The representations and
warranties made by Guarantor in that certain Guarantor’s Certificate of even
date herewith made by Guarantor in favor of Landlord are hereby incorporated by
reference herein (with all related definitions). Guarantor hereby represents and
warrants to Landlord as provided therein.
     Section 2.02 Financial Statements; Books and Records.
     (a) Guarantor shall keep adequate records and books of account with respect
to the finances and business of Guarantor generally and with respect to the
Leased Premises, in accordance with generally accepted accounting principles
(“GAAP”) consistently applied, and shall permit Landlord and Lender by their
respective agents, accountants and attorneys, upon reasonable notice to
Guarantor, to examine (and make copies of) the records and books of account and
to discuss the finances and business with the officers of Guarantor, at such
reasonable times as may be requested by Landlord or Lender. Upon the request of
Lender or Landlord (either telephonically or in writing), Guarantor shall
provide the requesting party with copies of any information to which such party
would be entitled in the course of a personal visit.
     (b) Guarantor shall deliver to Landlord and to Lender within ninety
(90) days of the close of each fiscal year, annual audited financial statements
of Guarantor prepared by nationally recognized independent certified public
accountants. Guarantor shall also furnish to Landlord within forty-five
(45) days after the end of each of the three remaining fiscal quarters unaudited
financial statements and all other quarterly reports of Guarantor, certified by
Guarantor’s chief financial officer, and all filings, if any, of Form 10-K, Form
10-Q and other required filings with the Securities and Exchange Commission
pursuant to the provisions of the Securities Exchange Act of 1934, as amended,
or any other Law. All financial statements of Guarantor shall be prepared in
accordance with GAAP consistently applied. All annual financial statements shall
be accompanied (i) by an opinion of said accountants stating that (A) there are
no qualifications as to the scope of the audit and (B) the audit was performed
in accordance with GAAP and (ii) by the affidavit of the president or a vice
president of Guarantor, dated within five (5) days of the delivery of such
statement, stating that (C) the affiant knows of no Event of Default, or event
which, upon notice or the passage of time or both, would become an Event of

 



--------------------------------------------------------------------------------



 



Default which has occurred and is continuing hereunder or, if any such event has
occurred and is continuing, specifying the nature and period of existence
thereof and what action Guarantor has taken or proposes to take with respect
thereto and (D) except as otherwise specified in such affidavit, that Guarantor
has fulfilled all of its obligations under this Guaranty which are required to
be fulfilled on or prior to the date of such affidavit.
     Section 2.03 Notice of Certain Events. Promptly upon becoming aware
thereof, Guarantor shall give Landlord notice of (i) the commencement, existence
or threat of any proceeding by or before any duly constituted governmental
authority or agency against or affecting Guarantor which, if adversely decided,
would have a material adverse effect on the business, operations or condition,
financial or otherwise, of Guarantor or on its ability to perform its
obligations hereunder or (ii) any material adverse change in the business,
operations or condition, financial or otherwise, of Guarantor.
     Section 2.04 Estoppel Certificates. Guarantor shall, at any time upon not
less than ten (10) days’ prior written request by Landlord or Lender, deliver to
the party requesting the same a statement in writing, executed by the president
or a vice president of Guarantor, certifying (i) that, except as otherwise
specified, this Guaranty is unmodified and in full force in effect, (ii) that
Guarantor is not in default hereunder and that no event has occurred or
condition exists which with the giving of notice or the passage of time or both
would constitute a default hereunder, (iii) that Guarantor has no defense,
setoff or counterclaim against Landlord arising out of or in any way related to
this Guaranty, (iv) that, except as otherwise specified, there are no
proceedings pending or, to the knowledge of Guarantor, threatened against
Guarantor before any court, arbiter or administrative agency which, if adversely
decided, could have a material adverse effect on the business, operations or
conditions, financial or otherwise, of Guarantor or on its ability to perform
its obligations hereunder and (v) such other matters as Landlord or Lender may
reasonably request.
ARTICLE III
EVENTS OF DEFAULT
     Section 3.01 Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Guaranty:
     (a) a failure by Guarantor to make any payment of any Monetary Obligation
after the expiration of any applicable notice and cure periods under the Lease,
if any, regardless of the reason for such failure;
     (b) a failure by Guarantor duly to perform and observe, or a violation or
breach of, any other provision hereof not otherwise specifically mentioned in
this Section 3.01;
     (c) any representation or warranty made by Guarantor herein or in any
certificate, demand or request made pursuant hereto proves to be untrue or
incorrect, now or hereafter, in any material respect;
     (d) Guarantor shall (A) voluntarily be adjudicated a bankrupt or insolvent,
(B) seek or consent to the appointment of a receiver for itself or its assets,
(C) file a petition seeking relief under the bankruptcy or other similar laws of
the United States, any state or any

 



--------------------------------------------------------------------------------



 



jurisdiction, (D) make a general assignment for the benefit of creditors, or
(E) be unable to pay its debts as they mature;
     (e) a court shall enter an order, judgment or decree appointing, without
the consent of Guarantor, a receiver or trustee for it or approving a petition
filed against Guarantor which seeks relief under the bankruptcy or other similar
laws of the United States, any state or any jurisdiction, and such order,
judgment or decree shall remain undischarged or unstayed sixty (60) days after
it is entered;
     (f) Guarantor shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution; or
     (g) Guarantor shall sell or transfer or enter into an agreement to sell or
transfer all or substantially all of its assets (an “Asset Transfer”); provided
that, the granting by the Guarantor and/or any of its Subsidiaries of any
mortgage, pledge, collateral assignment or similar encumbrance with respect to
any or all of its assets for the purposes of obtaining, modifying or refinancing
a senior loan facility (including, without limitation, its current senior loan
facility with U. S. Bank National Association) shall not be deemed an Asset
Transfer; provided that nothing hereunder is intended to overwrite the
provisions set forth in Paragraph 21(g) of the Lease.
ARTICLE IV
MISCELLANEOUS
     Section 4.01 Effect Of Bankruptcy Proceedings. This Guaranty shall continue
to be effective, or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by Landlord as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made. Guarantor hereby agrees to
indemnify Landlord against, and to save and hold Landlord harmless from any
required return by Landlord, or recovery from Landlord, of any such payment
because of its being deemed preferential under applicable bankruptcy,
receivership or insolvency laws, or for any other reason. If an Event of Default
at any time shall have occurred and be continuing or exist and declaration of
default or acceleration under or with respect to the Lease shall at such time be
prevented by reason of the pendency against Tenant of a case or proceeding under
any bankruptcy or insolvency law, Guarantor agrees that, for purposes of this
Guaranty and its obligations hereunder, the Lease shall be deemed to have been
declared in default or accelerated with the same effect as if the Lease had been
declared in default and accelerated in accordance with the terms thereof, and
Guarantor shall forthwith pay and perform the Guaranteed Obligations in full
without further notice or demand.
     Section 4.02 Further Assurances. From time to time upon the request of
Landlord, Guarantor shall promptly and duly execute, acknowledge and deliver any
and all such further instruments and documents as Landlord may deem necessary or
desirable to confirm this Guaranty, to carry out the purpose and intent hereof
or to enable Landlord to enforce any of its rights hereunder.

 



--------------------------------------------------------------------------------



 



     Section 4.03 Amendments, Waivers, Etc. This Guaranty cannot be amended,
modified, waived, changed, discharged or terminated except by an instrument in
writing signed by the party against whom enforcement of such amendment,
modification, waiver, change, discharge or termination is sought.
     Section 4.04 No Implied Waiver; Cumulative Remedies. No course of dealing
and no delay or failure of Landlord in exercising any right, power or privilege
under this Guaranty or the Lease shall affect any other or future exercise
thereof or exercise of any other right, power or privilege; nor shall any single
or partial exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege. The rights
and remedies of Landlord under this Guaranty are cumulative and not exclusive of
any rights or remedies which Landlord would otherwise have under the Lease, at
law or in equity.
     Section 4.05 Notices. All notices, requests, demands, directions and other
communications (collectively “notices”) under the provisions of this Guaranty
shall be in writing and shall be deemed to have been given and received for all
purposes when delivered in person or by Federal Express or other reliable
24-hour delivery service or five (5) business days after being deposited in the
United States mail, by registered or certified mail, return receipt requested,
postage prepaid, addressed to the other party or when delivery is refused. All
notices shall be sent to the applicable party addressed, if to Landlord, at the
address set forth in the Lease, and, if to Guarantor, at 2902 Corporate Place,
Chanhassen, Minnesota 55317, or in accordance with the last unrevoked written
direction from such party to the other party.
     Section 4.06 Expenses. Guarantor agrees to pay or cause to be paid and to
save Landlord harmless against liability for the payment of all reasonable
out-of-pocket expenses, including fees and expenses of counsel for Landlord,
incurred by Landlord from time to time arising in connection with Landlord’s
enforcement or preservation of rights under this Guaranty or the Lease,
including but not limited to such expenses as may be incurred by Landlord in
connection with any default by Guarantor of any of its obligations hereunder or
by Tenant of any of its obligations under the Lease.
     Section 4.07 Survival. All obligations of Guarantor to make payments to or
indemnify Landlord shall survive the payment and performance in full of the
Guaranteed Obligations.
     Section 4.08 Severability. If any term or provision of this Guaranty or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Guaranty, or the application of such
term or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the fullest extent
permitted by law.
     Section 4.09 Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

 



--------------------------------------------------------------------------------



 



     Section 4.10 Governing Law. (a) This Guaranty was negotiated in New York,
and accepted by Landlord in the State of New York, which State the parties agree
has a substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects, including, without limiting the generality
of the foregoing, matters of construction, validity and performance, this
Guaranty and the obligations arising hereunder shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contract made and performed in such State and any applicable law of the United
States of America. To the fullest extent permitted by law, Guarantor hereby
unconditionally and irrevocably waives any claim to assert that the law of any
other jurisdiction governs this Guaranty, and the Guaranty shall be governed by
and construed in accordance with the laws of the State of New York pursuant to §
5-1401 of the New York General Obligations Law.
          (b) Any legal suit, action or proceeding against Guarantor or Landlord
arising out of or relating to this Guaranty shall be instituted in any federal
or state court in New York, New York, pursuant to § 5-1402 of the New York
General Obligations Law, and Guarantor waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding and
hereby irrevocably submits to the jurisdiction of any such court in any suit,
action or proceeding. Guarantor does hereby designate and appoint National
Registered Agents, 100 Canal Pointe Blvd., Suite 108, Princeton, NJ 08540, as
its authorized agent to accept and acknowledge on its behalf service of any and
all process which may be served in any such suit, action or proceeding in any
federal or state court in New York, New York, and agrees that service of process
upon said agent at said address (or at such other office in New York, New York
as may be designated by Guarantor from time to time in accordance with the terms
hereof), and written notice of said service of Guarantor mailed or delivered to
Guarantor in the manner provided herein shall be deemed in every respect
effective service of process upon Guarantor, in any such suit, action or
proceeding in the State of New York. Guarantor (i) shall give prompt notice to
the Landlord of any change of address of its authorized agent hereunder,
(ii) may at any time and from time to time designate a substitute authorized
agent with an office in New York, New York (which office shall be designated as
the address for service of process), and (iii) shall promptly designate such a
substitute if its authorized agent ceases to have an office in New York, New
York or is dissolved without leaving a successor.
     Section 4.11 Jury Trial. GUARANTOR HEREBY WAIVES THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER
OF THIS GUARANTY. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE
BY GUARANTOR, AND GUARANTOR ACKNOWLEDGES THAT THE LANDLORD HAS NOT MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. GUARANTOR FURTHER ACKNOWLEDGES THAT GUARANTOR HAS
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF ALL
WAIVERS CONTAINED HEREIN BY INDEPENDENT LEGAL COUNSEL, SELECTED BY GUARANTOR,
AND GUARANTOR HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
     Section 4.12 Successors and Assigns; Joint and Several. This Guaranty shall
bind Guarantor and its successors and assigns, and shall inure to the benefit of
Landlord and its successors and assigns. The obligations and liabilities of each
Guarantor under this Guaranty

 



--------------------------------------------------------------------------------



 



shall be joint and several. As used in this Guaranty, the singular shall include
the plural and vice-versa.
     Section 4.13 Incorporation of Recitals; Definitions. The recitals set forth
on page 1 of this Guaranty are hereby specifically incorporated into the
operative terms of this Guaranty as if fully set forth. Terms not otherwise
specifically defined herein shall have the meanings set forth in the Lease.
     Section 4.14 Rights of Lender. Guarantor acknowledges that the rights of
Landlord under this Guaranty have been assigned to Lender and Lender shall have
all of the rights and benefits of Landlord hereunder.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
GUARANTY AND SURETYSHIP AGREEMENT
     IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty
as of the date first above written.

            LIFE TIME FITNESS, INC.,
a Minnesota corporation
      By:   /s/ Eric J. Buss       Title: Secretary             

 